Citation Nr: 0516625	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  96-49 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative joint disease of the left knee, 
post-operative Osgood Schlatters disease, on appeal from the 
initial determination.

2.  Entitlement to a disability evaluation in excess of 50 
percent for depressive disorder, on appeal from the initial 
determination.

3.  Entitlement to an increase rating for bilateral 
temporomandibular joint (TMJ) dysfunction, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increase rating for bilateral 
temporomandibular joint (TMJ) dysfunction, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increase rating for migraines, 
currently evaluated as 10 percent disabling.

6.  Entitlement to an increase rating for septoplasty and 
rhinoplasty, currently evaluated as 10 percent disabling.

7.  Entitlement to an increase rating for herniated lumbar 
disc, currently evaluated as 20 percent disabling.

8.  Entitlement to service connection for degenerative joint 
disease of the thoracic spine.

9.  Whether new and material evidence has been presented to 
reopen a claim for service connection for disability of the 
cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from August 1977 to 
September 1992.  This matter arises from an August 1995 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, which 
granted service connection for disability of the left knee, 
post-operative Osgood Schlatters disease.  A 10 percent 
disability evaluation was assigned.  The veteran appealed the 
assigned rating.  

The Board most recently remanded this matter in September 
1999 for the purpose of obtaining additional evidence.  The 
matter was returned to the Board in March 2005 for final 
appellate consideration.

In its September 1999 remand, the Board expressed concern 
over whether the veteran submitted a timely substantive 
appeal with regard to an August 1995 rating action that 
denied service connection for a sprained muscle of the left 
leg.  The Board noted that the veteran had filed a notice of 
disagreement, and that he was provided a Statement of the 
Case on the issue in August 1996.  However, the Board 
observed that the veteran's substantive appeal, which was 
filed in October 1996, did not address the issue of service 
connection for a sprained muscle of the left leg.  The RO 
advised the veteran of these facts in an August 2001 letter.  
He was also told that he could present written argument on 
the question of the adequacy of the appeal.  The veteran did 
not respond.  Indeed, on review of record, the Board finds no 
evidence that the veteran has ever argued that he submitted a 
timely and/or adequate substantive appeal concerning the 
issue of service connection for a sprained muscle of the left 
leg.  The Board therefore does not have jurisdiction over the 
issue.  

The issues of entitlement to service connection for 
degenerative joint disease of the thoracic spine, whether new 
and material evidence has been submitted to reopen the claim 
of service connection for disability of the cervical spine, 
and increased disability evaluations for depressive disorder, 
bilateral TMJ dysfunction, migraines, septoplasty and 
rhinoplasty, and a herniated lumbar disc are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's left knee disability, post-operative Osgood 
Schlatters disease, has been manifested by X-ray evidence of 
minimal degenerative changes, minimal limitation of flexion, 
full extension, and complaints of pain on use, but no 
objective findings of subluxation, instability, or 
significant functional loss.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left knee disability, post-operative Osgood Schlatters 
disease, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By a letter dated in July 2001, the RO advised the veteran of 
the essential elements of the VCAA.  The veteran was advised 
that VA would make reasonable efforts to help him get the 
evidence necessary to substantiate his claim for an increased 
rating, but that he must provide enough information so that 
VA could request any relevant records.  The veteran was 
advised of the evidence received.  The veteran was also asked 
to identify any additional information or evidence that he 
wanted VA to try and obtain.  The RO also requested that the 
veteran send any evidence to VA that might be pertinent to 
the claim.  This letter provided the notice of all four 
elements that were discussed above.  See Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 
14, 2005).

The August 1995 rating decision, August 1996 Statement of the 
Case (SOC), and Supplemental Statements of the Case (SSOCs) 
issued in September 1998, April 1999, November 2001, May 
2004, and March 2005 collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claim for an 
increased rating.  The May 2004 SSOC specifically set forth 
the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  These documents also 
advised the veteran of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.  

Medical records have been obtained from the Gainesville VA 
Medical Center (VAMC), West Pam Beach VAMC, Columbia VAMC, 
Charleston VAMC, and Dorn VA Hospital (VAH).  Records from 
the Aviano and Peterson Air Force Base medical centers have 
also been considered.  The veteran has not identified any 
outstanding medical records that would be pertinent to the 
claim on appeal.  VA examinations were conducted in June 
1995, August 1998, December 2000, August 2003, and April 
2004.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

Finally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was legally impossible in the circumstances of this case, 
where the claim was adjudicated in August 1995.  However, the 
claimant still has the right to VCAA content complying notice 
and proper subsequent VA process, and that has been done.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See 
Mayfield, supra.  Although the notice provided to the veteran 
in 2001 was not given prior to the first adjudication of the 
claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.  
§ 3.159(b), and, after the notice was provided, the case was 
readjudicated and additional SSOCs were provided to the 
veteran.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

The claim for an increased evaluation for left knee 
disability originated from the RO decisions that granted 
service connection for that disability.  The claim therefore 
stems from the initial rating assigned to that disability.  
At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The schedular criteria for degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. 4.71, Diagnostic Code 5003 (2004).

Under 38 C.F.R.§ 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R.§ 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 
C.F.R.§ 4.59, painful motion is an important factor of 
disability from arthritis and actually painful joints are 
entitled to at least the minimum compensable rating for the 
joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

A review of the record clearly shows that the veteran has 
degenerative arthritis of the left knee.  A September 2003 X-
ray report describes the veteran as having "minimal" 
degenerative joint disease of the left knee.  

The limitation of motion caused by the veteran's left knee 
degenerative joint disease is also minimal.  At his June 1995 
VA examination, range of motion of the left knee was from 
zero to 130 degrees.  Range of motion was from zero to 140 
degrees in August 1998 and from zero to 135 degrees in 
December 2000.  

When he was examined in August 2003, the range of motion of 
the veteran's left knee was between zero and 125 degrees with 
pain noted when knee flexed beyond 125 degrees.  However, in 
this regard, the examiner observed that repetitive flexion 
did not result in increased pain, weakened movement or a 
decrease in range of motion.  A similar conclusion was made 
in the April 2004 VA examination report.  Noting that the 
veteran had a range of motion from zero to 120 degrees, the 
examiner stated that there was no additional decrease in 
range of motion due to pain, weakness, fatigue, or lack of 
endurance after repetitive flexion.  

In view of the foregoing evidence, to include a review of the 
above referenced VA and non-VA treatment records, the Board 
finds that the veteran is not entitled to a 20 percent 
disability rating under Diagnostic Code 5260 since leg 
flexion has not been shown to be limited to 30 degrees or 
less.  Similarly, the veteran is not entitled to a higher (20 
percent) evaluation under Diagnostic Code 5261 since leg 
extension has not been shown to be limited to 15 degrees or 
more.  38 C.F.R. Part 4, Diagnostic Codes 5260, 5261 (2004).

The Board notes that the veteran has reported pain on use of 
his left knee, and that that pain results in increased 
functional impairment of the knee.  These complaints have 
been duly considered as a basis for an increased evaluation.  
However, there are no current signs of weakness, atrophy or 
other dysfunction to warrant a rating higher than the 10 
percent evaluation currently assigned.  The August 2003 and 
April 2004 VA examination reports clearly addressed this 
question.  Both reports also clearly indicate that the 
veteran did not have any additional decrease in range of 
motion due to pain, weakness, fatigue, or lack of endurance 
after repetitive flexion.  Application of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not provide a basis for a rating higher 
than 10 percent for the veteran's left knee disability.

On September 17, 2004, the VA Office of General Counsel (OGC) 
issued VAOPGCPREC 9-2004, which found that a veteran can 
receive separate ratings under Diagnostic Code 5260 (leg, 
limitation of flexion), and Diagnostic Code 5261 (leg, 
limitation of extension) for disability of the same joint.  
However, as discussed above, knee extension is full, even 
when considering the effects of pain on motion. A separate 
compensable evaluation for loss of extension, which 
necessitates extension limited to 10 degrees, is not 
warranted.

OGC has also determined that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997).  The OGC concluded that for a knee disability rated 
under Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on x-ray findings and limitation of motion, 
limitation of motion under Diagnostic Codes 5260 or 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  A separate rating for arthritis could 
also be based on x-ray findings and painful motion under 38 
C.F.R. § 4.59.  See VAOPGCPREC 9- 98 (August 14, 1998).

Here, the medical evidence of record does not show objective 
findings of instability or subluxation.  The reports of the 
VA examinations conducted in June 1995, August 1998, December 
2000, August 2003, and April 2004 all indicated that there 
was no anterior or posterior or varus or valgus instability 
of the left knee.  A separate compensable evaluation under 
the provisions of Diagnostic Code 5257 is therefore not for 
application.  

Accordingly, the Board concludes that an evaluation in excess 
of 10 percent for degenerative joint disease of the left knee 
disability, post-operative Osgood Schlatters disease, is not 
warranted for the entire claims period.  See Fenderson.

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
left knee disability.  There is also no objective evidence 
that the veteran's left knee disability, in and of itself, 
has caused marked interference with employment.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  See VAOPGCPREC 6-96.


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for degenerative joint disease of the left knee, 
post-operative Osgood Schlatters disease, is denied.


REMAND

By a rating action dated in September 2003, the RO granted 
service connection for depressive disorder and assigned a 50 
percent evaluation effective from June 2003.  Consideration 
of several other issues was deferred.   The RO issued a 
rating decision in February 2004 that denied service 
connection for degenerative joint disease of the thoracic 
spine, that determined that the veteran had not submitted new 
and material evidence to reopen a claim for service 
connection for a disability of the cervical spine, and that 
denied increased evaluations for bilateral TMJ dysfunction, 
migraines, septoplasty and rhinoplasty, and a herniated 
lumbar disc.  In May 2004, the veteran submitted 
correspondence arguing in favor of the above issues.  The 
Board interprets this statement as a Notice of Disagreement 
with the September 2003 and February 2004 decisions.  See 38 
C.F.R. § 20.201 (2004).  On review of the claims folder, a 
statement of the case (SOC) has not been furnished regarding 
these issues.  As provided in Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999), a remand is in order so that a SOC 
addressing these claims can be issued.

Accordingly, the issues of entitlement to service connection 
for degenerative joint disease of the thoracic spine, whether 
new and material evidence has been submitted to reopen the 
claim of service connection for disability of the cervical 
spine, and entitlement to increased disability evaluations 
for depressive disorder, bilateral TMJ dysfunction, 
migraines, septoplasty and rhinoplasty, and a herniated 
lumbar disc are remanded for the following additional 
action/development:

The RO should issue a Statement of the 
Case with respect to the issues of 
entitlement to service connection for 
degenerative joint disease of the 
thoracic spine, whether new and material 
evidence has been submitted to reopen the 
claim of service connection for 
disability of the cervical spine, and 
entitlement to increased disability 
evaluations for depressive disorder, 
bilateral TMJ dysfunction, migraines, 
septoplasty and rhinoplasty, and a 
herniated lumbar disc.  The veteran 
should be advised that he may perfect his 
appeal of these issues by filing a 
Substantive Appeal within 60 days of the 
issuance of the Statement of the Case, 
see 38 C.F.R. § 20.302(b) (2004), or 
alternatively, within the time proscribed 
by law to perfect an appeal to the Board.

If an appeal is perfected on the above issues, those issues 
should then be certified for the Board's appellate review, if 
otherwise in order.  By this REMAND the Board intimates no 
opinion, either factual or legal, as to the ultimate 
determination warranted in this case.  No action is required 
of the veteran until he is notified by the RO; however, the 
veteran is hereby advised that he has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


